DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a beverage packaging box” and “each of the fastening tabs is located in a respective one of the receptacle elements”.  This renders the claim indefinite as it is unclear how the fastening tabs are located in the receptacle elements when the tabs and receptacles are in the box form to perform the claimed functions.  For purpose of examination on the merits, the examiner understands this limitation as directed at a feature of the blank, illustrated in Fig. 6 of the drawings and interprets the limitation as if it instead read ‘each of the fastening tabs is formed within a respective one of the receptacle elements’.  Claim 4 is similarly rejected for including the limitations of parent claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rother (EP 1,018,471).
Regarding claim 1, Rother teaches a dual-hanger beverage packaging box, comprising: a box body, the box body having a front side 4 and a rear side 10 each of which is provided with a closure lid (Fig. 3), each of the closure lids being provided with a fold line 46, 48, each of the fold lines being formed in a middle thereof with a cut line that is in a curved form 50, 52, such that each of the closure lids is formed, in an end portion thereof, with a handle portion that is erectable up, wherein each of the closure lids is movable to close a top side of the box body and each of the handle portions is foldable along a respective one of the fold lines to show an erected-up state, and each of the cut lines forms an opening in such an erected-up state, and the handle portions of the closure lids are positionable against and abutting each other to form a hand-carrying handle (Fig. 3); and a plurality of receptacle elements 84, 86, which are respectively arranged at a left side 6 and a right side 12 of the box body, each of the receptacle elements being formed with a through hole, such that each of the receptacle elements receives and holds a beverage container inserted in the through hole (Fig. 1).
Regarding claim 2, Rother teaches the box body is provided, on each of the left side and the right side, with a fastening tab 70, 72 (Fig. 4), each of the fastening tabs being formed with a locking hole 74, 76, each of two ends of each of the handle portions being formed with a notch 58, 60, the locking hole of each of the fastening tabs being engageable with each of the notches (Fig. 1).
Regarding claim 3, Rother teaches each of the fastening tabs is formed within a respective one of the receptacle elements (Fig. 4).
Regarding claim 4, Rother teaches the receptacle elements have outer and inner contours that are rectangular or circular (Figs. 1 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon (KR 02013-0022712 A), and Fulfaro (EP 1,123,870 A1) each teach packages with a central lid handle and side receptacle elements.  Dorfman (US 2,269,013) teaches an analogous structure having dust flaps similar to the construction of receptacle elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734